Exhibit Contact: George Biechler, 610-774-5997 PPL Electric Utilities to redeem five series of preferred stock in full ALLENTOWN, Pa. (March 16, 2010) ― PPL Electric Utilities Corporation, a subsidiary of PPL Corporation (NYSE: PPL), on Tuesday (3/16) began mailing notices of redemption to owners of record of all the outstanding shares of five separate series of PPL Electric’s preferred stock. The redemptions, which PPL Electric is undertaking to reduce costs and increase efficiencies, will be effective April 15, 2010. At that time, PPL Corporation will have acquired all of the remaining voting stock of PPL Electric that it does not already own, which amounts to less than 1 percent of PPL Electric’s voting stock. On and after that date, the redeemed shares will no longer be outstanding and will represent only the right to receive the applicable redemption price. The total amount being paid by PPL Electric to effect the redemptions is approximately $54 million, which will be funded from cash on hand from operations. There are approximately 500,000 combined shares of the five series of preferred stock held by approximately 3,800 registered shareowners. Redemption prices do not include the dividends that were declared on Feb. 26, 2010, to holders of record on March 10, 2010, and that are payable April 1, 2010. Those dividends will be paid separately. The redemption and paying agent for the redemptions is Wells Fargo Bank, N.A.Certificates representing shares of the series of preferred stock being redeemed may be submitted to Wells Fargo at the following addresses: By mail or hand delivery: Wells Fargo Bank, N. A., Attn: Corporate Actions 161 N.
